             Case: 3:21-cv-01566-JGC Doc #: 1-2 Filed: 08/11/21 1 of 9. PageID #: 8

                                 Court of Common Pleas, Allen County, Lima, Ohio
                                           Courthouse, Lima, Ohio 45801
                                               FAX (419) 222-8427

                          S UMMONS ON COMPLAINT
                              Rule 4 1970 Ohio Rules of Civil Procedure

                                                                                         Case No.    CV 2021 0191

                                                                         HONORABLE TERRI L KOHLRIESER

                          Name                                              Address
DIANA AGHDAM                                                224 SHADY LANE DR
                                                            BELLEFONTAINE, OH 43311
                                                                                                          Plaintiff(s)

                                                        -VS-

                          Name                                              Address
ALVIS INC                                                   2100 S IELLA CT
                                                            COLUMBUS, OH 43215
                                                                                                       Defendant(s)

To the above named defendant(s); (See attached complaint for additional parties)

       You are hereby summoned that a complaint (a copy of which is hereto attached and made part hereof)
has been filed against you in this court by the plaintiff(s) named herein. Including the following documents:



        You are required to serve upon the plaintiff(`s') attorney, or upon the plaintiff(s) if he/she/they has/have
no attorney of record, a copy of your answer to the complaint within 28 days after service of this summons upon
you, exclusive of the day of service. Said answer must be filed with the court within three days after service on
plaintiff(' s') attorney.

        The name and address of the plairitiff(`s') attorney is as follows:

                                                  ROYCE A LINK
                                                 126 N MAIN AVE
                                                SIDNEY, OH 45365

       If you fail to appear and defend, judgment by default will be taken against you for the relief demanded
in the complaint.

                                                                              MARGIE J MURPHY MILLER
                                                                              Allen lilt Clerk of Courts


Date: July 7, 2021                                                       AO/                   JAL-)
                                                                      Darlene (                  Deputy



                                                                                             EXHIBIT A
     Case: 3:21-cv-01566-JGC Doc #: 1-2 Filed: 08/11/21 2 of 9. PageID #: 9



                                                                             FILED
                                                                       COMMON PLEAS COUR1
                                                                         ZU21 JUL -6 PM : 144 1
                                                                                 PVIE:Hrf 111.1,ER
                                                                                      CO"i•ITS
                                                                                             H j i)
                                                  Std, 011I0
           IN THE COMMON PLEAS COURT OF ALLEN COUNT,                                              -
                            CIVIL DIVISION

DIANA AGHDAM
224 Shady Lane Dr.
                                                    Case No    C VE0 21                      01 91
Rellefontaine, Ohio 43311
       Plaintiff

v.                                                  COMPLAINT

ALVIS INC.
2100 Stella Ct.
Columbus, Ohio 43215
      Defendant


       Now comes Plaintiff Diana Aghdam, by and through her undersigned legal counsel, and

states the following as her Complaint against Defendant Alvis Inc.


                                FIRST CLAIM FOR RELIEF

       1. Plaintiff Diana Aghdam (herein "Aghdam"), is a resident of Bellefontaine, Logan

County, Ohio, and Defendant Alvis Inc. (herein "Alvis"), is a corporation conducting business in

the State of Ohio, and Allen County, Ohio.

       2. Aghdam was employed by Alvis in various roles, including but not limited to being

employed as a Director by Alvis at the Allen County, Ohio location. Agbdain was qualified for

the position she held with Alvis based upon her skills, experience, and education; and had

previously been employed by Allen Correctional Institute, the W.O.R.T.H. Center, and the

Juvenile Detention Center in Allen County, Ohio.




                                                                                  EXHIBIT A
    Case: 3:21-cv-01566-JGC Doc #: 1-2 Filed: 08/11/21 3 of 9. PageID #: 10




        3. Aghdam was the Director of twenty-five plus employees as well as numerous

volunteers at Ohio Link Lirna, a Correctional. Halfway House located at 517 S. Main Street,

Lima, Ohio which housed more than 65 clients comprised of felony offenders, county probation

clients, and city probation clients.

        4. Aghdam began her employment with Alvis on or about June 11, 2018, and was

terminated from her position based upon her race, gender, religion and in retaliation for engaging

in protected conduct on or about September 25, 2019; and throughout the course of her

employment, Aghdam was discriminated against and retaliated against based upon. her protected

status as an African American Christian Woman in a leadership position with the company and

based upon protected conduct which she engaged in during the course of her employment; and

was ultimately discharged and replaced by individuals not members of the protected classes.

        5. Aghdam had received a positive yearly performance review on or about June 26, 2019;

and Alvis did not follow its own internal policies and procedures regarding training and

progressive discipline during the course of Aghdam's employment with the company.

       6. The stated reason for Aghdam's termination was her management style, and said stated

reason was pretext for discrimination. Under company policy and in previous instances

management style issues were addressed through progressive discipline and through training.

Other employees who were terminated without going through progressive discipline were

employees who were terminated for serious offenses, such as theft from the company, not for

management style.

        7. Aghdarn is a Christian and was discriminated against after discussing her religious

faith with clients arid employees of Alvis, her religious faith was a determining factor in her




                                                                                     EXHIBIT A
    Case: 3:21-cv-01566-JGC Doc #: 1-2 Filed: 08/11/21 4 of 9. PageID #: 11




termination, and the stated reasons for her termination were pretext to discriminate against

Aghdarn based upon her religion.

        8, As a result of the foregoing conduct of Alvis, Aghdam suffered damages, including but

not limited to: loss of wages, loss of benefits, physical stress, mental stress, emotional pain and

suffering, and other damages to be shown at the ultimate trial of this matter; and Aghdarn asserts

that she is entitled to punitive damages based upon the conduct of Alvis Inc. herein.

        WHEREFORE, Plaintiff Diana Aghdam demands judgment against Defendant Alvis Inc.

for an amount in excess of $25,000.00, punitive damages, interest, costs, and any other relief

deemed just and proper.


                                SECOND CLAIM FOR RELIEF

        9. Aghdam hereby restates each and every allegation contained in the first claim for relief

as if fully restated herein.

        10. Aghdam is African American, and was discriminated against based upon her race by

being treated differently than other similarly situated employees who were not members of the

protected class during the course of her employment; and Aghdam's membership in the

protected class was a determining factor in her termination, and the stated reasons for her

termination were pretextual.

        11. The discrimination included but was not limited to, interference with Aghdam's

management role by allowing subordinates to bypass her and go directly to her superiors and

having her leadership undermined by superiors who were not members of the protected class;

and by having her employment, discipline, and ultimate termination conducted outside of the

policies and protocols of Alvis.




                                                                                      EXHIBIT A
    Case: 3:21-cv-01566-JGC Doc #: 1-2 Filed: 08/11/21 5 of 9. PageID #: 12




        12. As a result of the foregoing conduct of Alvis, Aghdam suffered damages, including

but not limited to: loss of wages, loss of benefits, physical stress, mental stress, emotional pain

and suffering, and other damages to be shown at the ultimate trial of this matter; and Aghdam

asserts that she is entitled to punitive damages based upon the conduct of Alvis Inc. herein.

        WHEREFORE, Plaintiff Diana Aghdam demands judgment against Defendant Alvis

for an amount in excess of $25,000.00, punitive damages, interest, costs, and any other relief

deemed just and proper.


                                   THIRD CLAIM FOR R1<.LD.14'

        13. Agdam hereby restates each and every allegation contained in the first and second

claims for relief as if fully restated herein,

        14. Aghdam is a woman, and was discriminated against based upon her gender by being

treated differently than other similarly situated employees who were not members of the

protected class during the course of her employment, and Aghdam's membership in the protected

class was a determining factor in her termination.

        15. The discrimination included but was not limited to, interference with Aghdam's

management role by allowing subordinates to bypass her and go directly to her superiors; having

her leadership undermined by her superiors who were not members of the protected class; and by

having her employment, discipline, and ultimate termination conducted outside of the policies

and protocols of Alvis.

        16, As a result of the foregoing conduct of Alvis, Aghdam suffered damages, including

but not limited to: loss of wages, loss of benefits, physical stress, mental stress, emotional pain

and suffering, and other damages to be shown at the ultimate trial of this matter; and Aghdam

asserts that she is entitled to punitive damages based upon the conduct of Alvis Inc. herein.




                                                                                      EXHIBIT A
    Case: 3:21-cv-01566-JGC Doc #: 1-2 Filed: 08/11/21 6 of 9. PageID #: 13




        WHEREFORE, Plaintiff Diana Aghdam demands judgment against Defendant Alvis Inc.

for an amount in excess of $25,000.00, punitive damages, interest, costs, and any other relief

deemed just and proper.



                                 FOURTH CLAIM FOR RELIEF

        17. Aghdam hereby restates each and every allegation contained in the first, second and

third claims for relief as if fully restated herein.

        18. Aghdam had a reasonable belief that the conduct described herein was discrimination,

and based upon same, Aghdam made complaints to the human resources department, and to her

direct reports, regarding the discrimination described herein.

        19. The foregoing protected conduct was a determining factor when Aghdam was

discharged, and she was discharged, and other adverse employment actions were taken against

Aghdam in retaliation for the complaints which she made to the human resources department and

to her direct reports regarding the discrimination against her.

        20. Aghdam actively opposed the discrimination and retaliation which was occurring,

which included but was not limited to, discussing the discrimination with her direct reports at

Alvis and with human resources at Alvis.

        21 . As a result of the foregoing conduct of Alvis, Aghdam suffered damages, including

but not limited to: loss of wages, loss of benefits, physical stress, mental stress, emotional pain

and suffering, and other damages to be shown at the ultimate trial of this matter; and Aghdam

asserts that she is entitled to punitive damages based upon the conduct of Alvis Inc. herein.




                                                                                      EXHIBIT A
    Case: 3:21-cv-01566-JGC Doc #: 1-2 Filed: 08/11/21 7 of 9. PageID #: 14




        WHEREFORE, Plaintiff Diana Aghdam demands judgment against Defendant Alvis

for an amount in excess of $25,000.00, punitive damages, interest, costs, and any other relief

deemed just and proper.



                                               Respectfully submitted,

                                               KERRIGAN, BOLLER & LINK CO., L.P.A.




                                               R.6y e A. Link (0091083)
                                               126 N. Main Ave.,
                                               Sidney, Ohio 45365
                                               Phone: 937-492-6125
                                               Email: royeelink@kerriganboller.com
                                               Attorney for Plaintiff



JURY DEMAND:-

        Plaintiff hereby demands a trial by jury on all issues so triable herein.


                                                             7\7\erl'


                                                     Ce   Link (0091083)



TO THE CLERK:

        Please serve a true and accurate copy of the foregoing on Defendant at the address listed

in the caption of the Complaint by certified mail, return receipt requested.




                                               Roy        „ink 0091083)




                                                                                    EXHIBIT A
       Case: 3:21-cv-01566-JGC Doc #: 1-2 Filed: 08/11/21 8 of 9. PageID #: 15


          UNITED STATES
          POSTAL SERVICE.
                                                                                    FILED
                                                                               COMMON PLE,A.S COURT

Mailer: Allen County Commissioners (Allen County Courthouse)                            JUL 19   Pn ,-;'
Date Produced: 07/19/2021
                                                                                    ALLEL .           ( L1;0
ConnectSuite Inc.:

The following is the delivery information for Certified MailnliRRE item number 9214 8901 9403 8344
0927 32. Our records indicate that this item was delivered on 07/12/2021 at 10:22 a.m. in COLUMBUS,
OH 43215. The scanned image of the recipient information is provided below.

Signature of Recipient :




Address of Recipient :             2100                          CC.L_L-111SAIlia
                                      .4321




Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.

This USPS proof of delivery is linked to the customers mail piece information on file
as shown below:
  CV 2021 0191
  ALVIS INC
  2100 STELLA CT
  COLUMBUS. OH 43215




 Customer Reference Number:              C2798325.16103904
 Return Reference Number                  7104223016901123677
                                                                                                 EXHIBIT A
      Case: 3:21-cv-01566-JGC Doc #: 1-2 Filed: 08/11/21 9 of 9. PageID #: 16



USPS MAIL PIECE TRACKING NUMBER: 420432159214890194036344092732
MAILING DATE:     07/07/2021
DELIVERED DATE: 07/12/2021
CUSTOM1.

MAIL PIECE DELIVERY INFORMATION:
 CV 2021 0191
 ALVES INC
 2100 STELLA CT
 COLUMBUS, OH 43215


MAIL PIECE TRACKING EVENTS:
 07/0712021 12:51    PRE-SHIPMENT INFO SENT USPS AWAITS ITEM      LIMA OH 45802
 07/08/2021 21:00    ORIGIN ACCEPTANCE                            LIMA,OH 45802
 07/0812021 22:15    PROCESSED THROUGH USPS FACILITY              COLUMBUS 011 ❑ISTRIBUTION CEN
 07/10/2021 12:31    ARRIVAL AT UNIT                              COLUMBUS,OH 43216
 07/12/2021 06:10    OUT FOR DELIVERY                             COLUMBUS,OH 43215
 07/1212021 10:22    DELIVERED FRONT DESKRECEPTION/MAIL ROOM      COLUMBUS,OH 43215




                                                                     EXHIBIT A
